MoCLELLAN, J.
— Conviction of manslaughter in the first degree. The motion to quash the indictment was grounded on the idea that the purported indictment, and which ivas indorsed “a true bill,” was not “signed by the foreman” of the grand jury in accordance with Code 1896, § 5039. The movant offered the paper in evidence, as also the grand jury venire for the term in question and the minutes of the court showing the organization of the grand jury. J. W. Brooks was designated as the foreman. As set out in the bill of exceptions, the name signed as foreman is L. W. Brooke. The state, in its turn, presented evidence tending to show that the name appearing on the alleged indictment as the foreman’s signature, was, in the opinion of the witnesses testifying, that of J. W. Brooks, the foreman in fact. The court had the purported indictment before it for inspection. We are not favored with a view of the original paper. We cannot, therefore, pronounce his conclusions on the motion erroneous. The demurrer to the indictment, taking the same objection as the motion to quash, was properly overruled, for the reason that demurrer is not the proper mode to object *78to the omission of the foreman’s signature from the indictment.
On redirect examination of John Lumpkin, son of the deceased, the solicitor propounded this question to the witness: “Did you and your father have any conversation that morning before you left home?” The answer was, “We did not.” In view of the answer, in one aspect, no injury or prejudice could have attended the allowance of the question over defendant’s objection. The argument, that the tendency of the question, even when answered in the negative, was to elicit testimony in support of the state’s theory and evidence that John Lumpkin, and not the deceased, took the weapons to the conveyance in which John and deceased traveled to Lineville, and in which, later, they followed defendant from there to the place on the roadside where the tragedy occurred- — the defendant’s theory being that the deceased put the weapons in the conveyance when he and John left home the morning preceding the tragedy that afternoon, and so, with the view to an altercation with defendant, and consistently with the indicated purpose pursued the defendant from Lineville to the place where defendant was overtaken and the shooting resulted — is too- remote to give prejudicial effect to the allowance of the question and its answer, notwithstanding the suggestion that defendant was, of course, not present with deceased and his son on the occasion when they left home, or when the weapons were placed in the buggy, or prior thereto on the morning of the day of the killing. In addition to and apart from these considerations, the question propounded was very general, and did not relate specifically to any anticipated difficulty with defendant or hostility toward him. We do not think the court erred to defendant’s prejudice in allowing the question and the answer to it.
*79Charges 3/ bl and al were properly refused to defendant. The first two attempted to answer the argument made by the solicitor. That courts will not be put' in error for refusing such charges has been too long settled in this state to be now departed from, even if it were desirable. Furthermore, these two charges and that designated as al obviously invaded the province of the jury.
Charge aa presented an argument, if, indeed, it is not an abstraction. It was well refused.
The refusal of charge 10 was error. It is one of the charges approved in Davis’s Case, 131 Ala. 10, 31 South. 569, in Carroll’s Case, 130 Ala. 99, 30 South. 391, and in Bell’s Case, 115 Ala. 25, 22 South, 526. This charge has no counterpart, even in substance, in any of the special charges given for defendant.
For the error indicated, the judgment is reversed, and the cause is remanded.
B ever sed and remanded.
Dowdell, C. J., and Simpson and Mayfield, J.J., concur.